DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the application received October 16, 2020.
2.	Claims 1-21 are pending in the application. Claims 1, 17, and 18 are independent claims.



Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 10/16/20 and 12/3/20 were filed after the mailing date of the application on.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., Fonduer: Knowledge Base Construction from Richly formatted Data, Association for Computing Machinery, Published 2018 (See IDS received 10/16/2020) in view of Pillai et al., PGPub. 2021/0358601 filed (5/13/2020).
In reference to independent claim 1, Wu teaches:
	acquiring knowledge from one or more knowledge sources (See Wu, Pg. 4) takes as input a collection of richly formatted documents and a collection of user inputs.
creating a managed semantic object to be included as a node in a graph defined in one or more docs
	creating a managed semantic object to be included as a node in a graph defined in one or more electronic documents  (See Wu, Pg. 4) for each context we also store the textual contents, pointers to the parent context, and a wide range of attributes from each modality found in the original document. Unifies a diverse variety of document formats, types of context, and modality semantics into one model in order to address variety inherent in richly formatted data. 
a container comprising one or more attributes and/or features relating the MSO to a Real-world object, (See Wu, Pgs. 4 and 5) For each context, the system stores textual contents, pointers to the parent contexts, and a wide range of attributes from each modality found in the original document. NLP pre-processing tools are used to generate linguistic attributes are stored within the context. The reference to Wu fails to explicitly teach a container including one or more attributes relating the MSO to a real-world object however the reference to Pillai (Para. 0065-0068) teaches a similar knowledge graph for identifying specific content within the hierarchy of relationship content and further teaches a container structure where data objects are organized in terms of hierarchical relationships. The containers include specific content which help to provide meaning to data within the structure of nodes. Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to have combined the attribute identification and knowledge graph methods of Wu which specifically store attribute content associated with context (i.e. nodes) with the reference to Pillai which utilized container structures to store and represent content including attributes relating objects to real world objects since it would have improved the organization of data within the hierarchical node structure.
	the one or more attributes and/or features to be determined based, at least in part, on the acquired knowledge (See Wu, Pgs. 4 & 5) The one or more attributes are based upon the received input document data.
	the one or more attributes and/or features relate the managed semantic object to the real-world object (See Wu, Pgs. 4 & 5) the different modalities found in the document such as textual, structural, tabular, and visual, are represented as nodes and attribute data is determined for each to further relate to a specific table, text, or visual object. 
	the one or more attributes and/or features to enable the managed semantic object to dynamically change relative to other elements in the graph (See Wu, Pg. 7) traverse sibling nodes to add tabular features such as featuring a node based on the other mentions in the same row or column and can traverse the data model to extract structural features. 
In reference to dependent claim 2, Wu teaches:
	Wherein the one or more attributes and/or features to be determined based, at least in part, on tribal knowledge obtained from the one or more sources (See Wu, Pg. 1 and 7) A means of traversing sibling nodes to add tabular features such as featurizing a node based on the other mentions in the same row or column. A data model that accounts for three challenging charactereistics of richly formatted data such as document-level relations, multimodality, and data variety.
In reference to dependent claim 3, Wu teaches:
	Capturing the tribal knowledge as one or more annotations to a visual depiction of an item of knowledge (See Wu, Pg. 5-6) User inputs are receives with reference to the data model and more specifically within the data model.
In reference to dependent claim 4, Wu teaches:
	Wherein the annotations are received in a text format, audio format, emoji format, image format or video format, or a combination thereof (See Wu, Pg. 5-6) the functions allow for text input by a user which has a reference to its data model.
In reference to dependent claim 5, Wu teaches:
	Wherein at least one of the one or more attributes and/or features that relate the managed semantic object to the real-world comprises one or more inferences based, at least in part, on one or more observed facts, the method further comprising determining the at least one of the one or more attributes and/or features based, at least in part, on a degree of corroboration of the one or more observed facts with the tribal knowledge (See Wu, Pgs. 5-7) Candidate generation relies on access to document-level contexts, which is provided by Fonduer’s data model. Fonduer allows users to specify throttlers, in addition to matchers, to prune away excess candidates.
In reference to dependent claim 6, Wu teaches:
	Wherein at least one of the one or more knowledge sources comprises one or more sensors (See Wu, Pgs. 1-2) given a collection of transistor datasheets and build a knowledge base of their maximum collector currents. The output knowledge base can power a tool that verifies that transistors do not exceed their maximum ratings in a circuit.
In reference to dependent claim 7, Wu teaches:
	Wherein the acquired knowledge is obtained based, at least in part, on at least one discovery objective (See Wu, Pgs. 1-2) given a collection of transistor datasheets and build a knowledge base of their maximum collector currents. The output knowledge base can power a tool that verifies that transistors do not exceed their maximum ratings in a circuit.
In reference to dependent claim 8, Wu teaches:
	  The container further comprises an indication of at least one of the one or more knowledge sources (See Wu, Pgs. 4-6) For each context, we also store the textual contents, pointers to the parent context, and a wide range of attributes from each modality found in the original document.
In reference to dependent claim 9, Wu teaches:
	Wherein the container further comprises an indication of confidence in one or more inferences regarding the acquired knowledge (See Wu, Pgs. 4-5) NLP pre-processing tools are used to generate linguistic attributes, such as dependency paths and for each sentence, structural and tabular attributes of a sentence.
In reference to dependent claim 10, Wu teaches:
	Wherein the confidence in the one or more inferences regarding the acquired knowledge is further based, at least in part, on one or more observations of evidence expressed in the additional semantic object (See Wu, Pgs. 5-7) Candidate generation relies on access to document-level contexts, which is provided by Fonduer’s data model. Fonduer allows users to specify throttlers, in addition to matchers, to prune away excess candidates.
In reference to dependent claim 11, Wu teaches:
	Wherein creating the managed semantic object further comprises sampling the acquired knowledge according to a sampling methodology, and wherein the container further comprises an indication of the sampling methodology (See Wu, Pgs. 8) visual features can provide a complementary view of the dependencies among text. Visual features encode many highly predictive types of semantic information implicitly, such as position on a page, which may imply when text is a title or header. 

In reference to dependent claim 12, Wu teaches:
	Wherein creating the managed semantic object further comprises transforming the acquired knowledge to a particular format (See Wu, Pgs. 5) to construct the graph for each document, we extract all the words in their original order. For structural and tabular information, we use tools such as Poppler to convert an input file into HTML format; for visual information, such as coordinates and bounding boxes, we use a PDF printer to convert an input file into PDF. 
In reference to dependent claim 13, Wu teaches:
	Wherein the container further comprises an indication of statistics regarding at least one aspect of the acquired knowledge (See Wu, Pgs. 5) for structural and tabular information, we use tools such as Poppler to convert an input file into HTML format; for visual information, such as coordinates and bounding boxes, we use a PDF printer to convert an input file into PDF. 
In reference to dependent claim 14, Wu teaches:
	Wherein the container further comprises an indication of natural language descriptors of the real-world object (See Wu, Pg. 4) natural language processing tools are used to generate linguistic attributes for each sentence.
In reference to dependent claim 15, Wu teaches:
	Creating the managed semantic object to enable the graph to at least partially answer a natural language query responsive to a determination that the graph is not capable of completely answering the natural language query (See Wu, Pg. 7) Fonduer locates each mention in the data model and traverses the DAG to compute features from modality information stored in the nodes of the graph. It can traverse sibling nodes to add tabular features such as adding features to a node.
In reference to dependent claim 16, Wu teaches:
	Determining a discover object based, at least in part, on the natural language query; and obtaining the acquired knowledge based, at least in part, on the discovery objective (See Wu, Pg. 6) a means of enabling the use of supervision as a means to train a knowledge base using labeling functions thus providing patterns with textual data. Fonduer uses its trained system to assign a marginal probability to each candidate.
In reference to independent claim 17, the claim recites an article including a non-transitory storage medium for carrying out similar limitations to those found in claim 1. Therefore, the claim is rejected under similar rationale. 
In reference to independent claim 18, the claims recite an apparatus including a processor for carrying out similar limitations to those found in claim 1. Therefore, the claim is rejected under similar rationale.
In reference to dependent claim 19, the claim recites similar language found in dependent claim 2. Therefore, the claim is rejected under similar rationale.
In reference to dependent claim 20, the claim recites similar language found in dependent claim 3. Therefore, the claim is rejected under similar rationale. 
In reference to dependent claim 21, the claim recites similar language found in dependent claim 4. Therefore, the claim is rejected under similar rationale.



Conclusion
6.	The examiner recommends adding language to include details regarding how the semantic object is dynamically changed and further include language to clarify the container with respect to the context of the claim. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178